Citation Nr: 1417675	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2013, and a copy of the hearing transcript is of record.

Evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD due to multiple traumatic incidents he observed while serving aboard the USS Franklin D. Roosevelt between October 1968 and July 1970.  In particular, the Veteran asserts that he witnessed a plane crash in which 3 crewmembers died and 1 was seriously injured.  In addition to the Veteran's statements and testimony, the Veteran has submitted a buddy statement from a shipmate who witnessed the event alongside the Veteran, ship records, and a deck log which corroborate the Veteran's recollection of the event.  The Board thus finds that there is credible supporting evidence that a claimed in-service stressor occurred.

The Veteran has a current diagnosis of PTSD, and his treatment provider has related his PTSD to his "active military service."  However, the treatment provider did not specify as to whether the Veteran's PTSD was a result of his verified stressor.  The Board thus finds that an examination is warranted to determine whether the Veteran's PTSD is related to service, to include witnessing the plane crash.

The Board notes that the Veteran's representative has also argued that the Veteran's PTSD may also be a result of fear of hostile military or terrorist activity. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  In this case, the Veteran's record does not indicate that he was stationed in an area that would subject him to situations that would trigger fear of hostile military or terrorist activity in Vietnam.  Rather, the Veteran's DD 214, personnel records, and his own statements confirm that the Veteran's foreign service was limited to the Mediterranean Sea.  Therefore, there is no indication in the record that any stressor that is related to fear of hostile military activity is consistent with the circumstances, conditions, or hardships of the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for the Veteran to be examined by an appropriate specialist for the purpose of addressing the existence and etiology of the Veteran's claimed psychiatric disorder.  

The examiner should either diagnose PTSD or rule it out as a diagnosis.  If the examiner determines that the Veteran has PTSD, s/he should state whether it is at least as likely as not (e.g., a 50/50 probability) that the Veteran's PTSD is a result of his verified in-service stressor of witnessing a plane crash while aboard the USS Franklin D. Roosevelt in February 1970. 

The VA examiner should also determine whether the Veteran suffers from any other psychiatric disorders and if so whether they are related to his military service.  

The examiner should indicate in her/his report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder. 

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without 

resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, the RO should review the claims folder, and any electronic records, to ensure that all of the foregoing requested development has been completed. In particular, the RO should review the requested examination report and required medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if they are not, the RO should implement corrective procedures.

3.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



